Taxes; income tax; exemption from tax; Court of Claims jurisdiction; declaratory judgment. — On January 18, 1980 the court entered the following order:
This case comes before the court on a stipulation of the parties, filed December 28, 1979, signed on behalf of the plaintiff and the defendant by their respective attorneys of record, in which it is stated that judgment should be *559entered (1) identifying this as a suit for declaratory judgment under section 7428 of the Internal Revenue Code of 1954, (2) noting that the court has jurisdiction of the action by virtue of 28 U.S.C. section 1507, and (3) declaring that plaintiff is an organization described in section 501(c)(3) of the Internal Revenue Code of 1954 and is entitled to exemption from Federal income tax under section 501(a) of that Code.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:
1. This is a suit for a declaratory judgment under Section 7428 of the Internal Revenue Code of 1954, as amended (the Code), with respect to the qualification of the plaintiff as an organization which is exempt from tax under Section 501(a) of the Code.
2. Jurisdiction is conferred upon this Court by 28 U.S.C. Section 1507.
3. This Court declares that plaintiff is qualified for recognition as an organization described in Section 501(c)(3) of the Code and is entitled to recognition of exemption from Federal income tax under Section 501(a) of the Code from date of incorporation.